DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	The Applicant’s remarks, filed 12/13/2021, were carefully reviewed, particular on pages 7-8 of the remarks, where the Applicant stated as followings:
 “…Applicant respectfully submits that in the method recited in independent claims 21 and 29, the incoming telecommunications initiation request itself includes a refundable nano-transaction payment submission, that is, an immediate payment that has already been committed by the call originator when the call is placed. Applicant’s method generally contemplates an “intent to refund” arrangement in which the caller (who may be a telemarketer) is forced to pay first, such that…”

“…Applicant’s method contemplates an “intent to refund” model in which payment is already paid, with the nano-transaction payment being refunded once the call is deemed legitimate and desired by the recipient…”

“… The settlement of the nano-transaction payment is therefore either “completing the refundable nano-transaction payment to the recipient node or refunding the refundable nano-transaction payment back to the originator node on the nano-transaction payment platform...”, and claims 21 and 29 have been amended to clarify this feature…”

According to the terms “incoming telecommunications request” recited in each of amended claims 21 and 29, Examiner reviewed the paragraphs [0014]-[0015] and found that it may include a recipient node identifier and a nano-transaction payment submission defined at least by a payment amount. The amount for each communication request is $0.05 which can be modified and/or adjusted (paragraph [0046]).
Based on the feature of arguments, which the caller is forced to pay first via the refundable nano-transaction payment submission in the incoming telecommunications 
Kline teaches a system and method of allowing a caller to call and pay in order to reach a called party. The called party is required to register in advance with the caller’s identification, telephone number and amount of fee in the system. When the caller makes a call, caller’s ANI, such as a telephone number, is compared to the registered telephone in the system, if matched, system provides a prompt with the fee requested by the called party, prior connected to the called party. If the caller agreed the fee, the call is connected to called party. If the called party is not available and routed to a voicemail, the system refunds the the caller with the portion of the fee. If the called party is not available and voicemail is not provided, the caller is funded with the agreed fee. If the called party answers the incoming call, the caller’s account is debited and called party’s account is credited, etc. The system also teaches that the caller can negotiate for the fee prior or during the call initiation request with the system.
Weiser teaches a system and a method of reducing unsolicited electronic communications, such as robocalls and person-initiated solicitation calls by imposing tolls for completion of the connections to the called parties. Weiser further teaches a request to connect a call from an originating device to a target user device. The request may include identity of the SIP INVITE originator, a value token to pay a toll for connecting the call, etc. The token is then cashed as the feature of “pay first” prior to connect the originator to a target recipient. The toll is refunded in whole or in part to an account associated with the call origin indicated in the request. The toll charges are the filing dates of the reference as well as the priority date of the provisional application of the reference were behind the claimed priority date of the instant application.
Brown et al. and Herling references also teaches the systems and methods similar to the above references. 
However, the above references and previous cited references, singly or in combination, clearly teach or fairly suggest a combination of features as well as logical steps of a method for connecting an originator node to a recipient node over a telecommunication link, particular in the bold portions, as recited in and connected to each of the amended independent claims 21 and 29, which are repeatedly stated as followings:
21. 	A method for connecting an originator node to a recipient node over a telecommunications link, the method comprising: 
receiving an incoming telecommunications initiation request including a recipient node identifier and a refundable nano-transaction payment submission initiated through a nano-transaction payment platform; 
directing the establishment of the telecommunications link from the originator node to the recipient node based upon an inclusion of the originator node in a recipient opt-in list; and 
evaluating a legitimacy or illegitimacy of the telecommunications initiation request as a payment condition; 
settling the refundable nano-transaction payment submission by either completing the refundable nano-transaction payment to the recipient node or refunding the refundable nano-transaction payment back to the originator node on the nano- transaction payment platform based at least in part upon the payment condition being determined without additional user intervention on either the originator node or the recipient node.

29. 	A method for selectively connecting an originator node to a recipient node over a telecommunications link, the method comprising: 
receiving an incoming telecommunications initiation request including a recipient node identifier and a refundable nano-transaction payment submission initiated through a nano-transaction payment platform; 
directing the establishment of the telecommunications link from the originator node to the recipient node upon receipt of the refundable nano-transaction payment submission; 
initiating a connection timer once the telecommunications link between the originator node and the recipient node is established; evaluating a legitimacy or illegitimacy of the telecommunications initiation request based at least in part upon a connection duration as measured by the connection timer and without additional user intervention on either the originator node or the recipient node; and 
settling the refundable nano-transaction payment submission by either completing the refundable nano-transaction payment to the recipient node or refunding the refundable nano-transaction payment back to the originator node on the nano-transaction payment platform based upon the evaluated legitimacy or illegitimacy of the telecommunications link initiation request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2022